Jonathan F. Mitchell*
Texas Bar No. 24075463
Mitchell Law PLLC
106 East Sixth Street, Suite 900
Austin, Texas 78701
(512) 686-3940

* admitted pro hac vice

Bradley Benbrook
California Bar No. 177786
Benbrook Law Group, PC
400 Capitol Mall, Suite 2530
Sacramento, California 95814
(916) 447-4900

Counsel for Plaintiffs and Proposed Classes


                     U N I T E D S TAT E S D I S T R I C T C O U R T
                   EASTERN DISTRICT OF CALIFORNIA



 Ruth Aliser, et al.,                         Case No. 2:18-cv-02574-MCE-CKD

                        Plaintiffs,
                                              Stipulated Request for Extension of
 v.                                           Time for Plaintiffs to File Their Reply in
                                              Support of Motion for Expedited
 SEIU California, et al.,                     Discovery
                        Defendants.
                                              Hearing Date: November 29, 2018


       WHEREAS, Plaintiffs have filed a Motion for Expedited Discovery (ECF No.
21), in relation to their previously filed Motion for Preliminary Injunction (ECF No.
12);
       WHEREAS, Defendants California State University Employees Union, SEIU
Local 721, and SEIU Local 2015 filed their response to Plaintiffs’ Motion for




Stipulated Request for Extension of Time                                  Page 1 of 2
Expedited Discovery on November 20, 2018, and Plaintiffs’ reply in support thereof
is presently due on November 27, 2018;
    WHEREAS, Plaintiffs have requested an extension until December 11, 2018
to file their Reply in Support of Motion for Expedited Discovery, and Defendants do
not oppose the request;
    WHEREAS, the proposed extension of time does not affect any deadlines
previously set by the Court;
    It is hereby stipulated and agreed that Plaintiffs shall have until December 11,
2018 to file their Reply in Support of Motion for Expedited Discovery.
    Dated: November 27, 2018


                                            /s/ Jonathan F. Mitchell
 Bradley Benbrook                          Jonathan F. Mitchell*
 California Bar No. 177786                 Texas Bar No. 24075463
 Benbrook Law Group, PC                    Mitchell Law PLLC
 400 Capitol Mall, Suite 2530              106 East Sixth Street, Suite 900
 Sacramento, California 95814              Austin, Texas 78701
 (916) 447-4900 (phone)                    (512) 686-3940 (phone)
 (916) 447-4904 (fax)                      (512) 686-3941 (fax)
 brad@benbrooklawgroup.com                 jonathan@mitchell.law

                                           * admitted pro hac vice

                                           Counsel for Plaintiffs and
                                           the Proposed Classes
 /s/ Scott A. Kronland
 Scott A. Kronland (SBN 171693)
 R. Casey Pitts (SBN 262463)
 Rebecca Moryl Lee (SBN 305119)
 Zoe Palitz (SBN 275752)
 Altshuler Berzon LLP
 177 Post Street, Suite 300
 San Francisco, California 94108
 skronland@altshulerberzon.com

 Counsel for the SEIU Defendants




Stipulated Request for Extension of Time                                  Page 2 of 2
                                        ORDER
    Pursuant to the stipulation between the parties (ECF No. 38), Plaintiffs shall

have up to and including December 11, 2018 to file their Reply in Support of Mo-
tion for Expedited Discovery.
       IT IS SO ORDERED.
Dated: November 28, 2018




Stipulated	Request	for	Extension	of	Time;	Proposed	Order	                     Page	1	
